DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to applicant’s amendment/ response filed on 11/05/2021, which has been entered and made of record. Claims 1-20 are pending and have been examined.

Response to Arguments
Applicant's arguments with respect to amended claims 1 has been fully considered but they are believed to be addressed below, and therefore, are moot in view of over the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over In (U.S. 2016/0351160) in view of Liu (U.S. 2012/0242644).
Regarding claim 1, In teaches: A display device (display device 100 in Fig. 1) comprising: 
a timing controller (timing controller 130 in Fig. 1) configured to generate a clock signal ([0044]… “The timing controller 130 may generate a clock signal”), a start signal ([0027]… “the timing controller is configured to generate a start pulse”), and image data ([0043]… “image data provided from the timing controller 130”); 
a scan driver including a plurality of stages (gate driver 140 in Fig. 1) configured to sequentially output the clock signal as a scan signal in response to the start signal ([0068]… “Referring to FIGS. 1 and 3, the gate driver 140 may include a plurality of gate driving units (e.g., a plurality of gate sub-drivers) 310-1 through 310-4 that are electrically connected to respective ones of a plurality of gate lines S1 through Sn. The gate driving units 310-1 through 310-4 may sequentially output gate signals OUT[1] through OUT[4] based on the start signal SSP provided from the timing controller 130”); 
a data driver (data driver 120 in Fig. 1) configured to generate a data signal using the image data ([0043]… “The data driver 120 may generate the data signal based on an image data”); and 
a display unit (display panel in Fig. 1) including pixels (pixels 111 in Fig. 1) configured to emit light with a luminance corresponding to the data signal in response to the scan signal ([0042]… “Each of the pixels 111 may emit light based on a gate signal provided through the gate lines S1 through Sn and a data signal provided through the data lines D1 through Dm”), 
([0046]… “the gate driver 140 may generate the gate signal of the certain pixel row based on a mask signal. Here, the mask signal may be provided from the timing controller 130”).
In does not explicitly teach: the timing controller performs masking on the clock signal in a part of a first frame period...so that some of the pixels are selectively driven.
However, Liu teaches “FIG. 33 is a timing diagram of a data loading signal and a clock signal masked by a timing controller according to an unusual status” ([0043]). Liu further teaches “As shown in Step 43, according to a clock signal YCLK and the second output enabling signal YOE2, the scan driver 34 outputs scan signals G(1) to G(N) to drive the panel 31, with the second output enabling signal YOE2 masking at least one of the scan signals G(1) to G(N). Further, the data driver 35 outputs a data signal DATA2 to the panel 31” ([0063]). Liu further teaches “In a mask period T3, the second output enabling signal YOE2 masks the corresponding scan signal G(2), such that the scan signal G(2) is at a disable level to prevent the panel 31 from displaying the erroneous data signal DATA in T2 affected by the unusual status 50. It is noted that the mask period T3 can be adjusted to a time allowing the second output enabling signal YOE2 to mask a plurality of scan signals or adjusted to an entire frame time.” ([0064]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of In to incorporate the teaching of Liu to configure the timing controller to perform masking on the clock signal in a part of a first frame period, so that some of the pixels are selectively driven. The motivation of combining these analogous arts is for preventing an erroneously frame from being displayed ([0003]).

Regarding claim 2, the combination of In and Liu teaches the invention of claim 1 as discussed above. In further teaches: wherein each of the plurality of stages outputs the clock signal as the scan signal in response to a carry signal ([0008]… “a pull-up block configured to transmit the synchronized (n-1)th carry signal to a first node in response to a ready signal and to output a second clock signal as the gate signal based on a voltage at the first node”), wherein a first stage of the plurality of stages receives the start signal as the carry signal (start signal SSP in Fig. 3), and wherein stages other than the first stage of the plurality of stages receive a scan signal of a previous stage as the carry signal (see Fig.  3).

Regarding claim 16, the combination of In and Liu teaches the invention of claim 1 as discussed above. In further teaches: wherein the data driver cuts off output of the data signal in the other part of the first frame period after the part of the first frame period (see the data signal DATA in Fig. 2B).

Allowable Subject Matter
Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record fails to discloses, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed  wherein the clock signal includes a first clock signal and a second clock signal, wherein the first clock signal has a pulse waveform, and wherein the second clock signal is a signal in which the first clock signal is shifted by a half-cycle", as set forth in claim 3.
Claims 4-13 are objected to by virtue of their dependency on objected claim 3.

Regarding claim 14, the prior art of record fails to discloses, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A display device having all the claimed features of applicant's invention, specifically including  "wherein the timing controller performs masking on the clock signal in a first period of the first frame period, and performs masking on the clock signal in a second period of the second frame period, and wherein a first position of the second period of the second frame period is different from a second position of the first period of the first frame period", as set forth in claim 14.
Claim 15 is objected to by virtue of its dependency on objected claim 14.


Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, the prior art of record fails to discloses, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A scan driver having all the claimed features of applicant's invention, specifically including  "a masking unit configured to transmit a first clock signal and a second clock signal to the first clock signal line and the second clock signal line, respectively, wherein 
Claim 18 is allowed by virtue of its dependency on allowed claim 17.

Regarding claim 19, the prior art of record fails to discloses, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A method of operating a display device having all the claimed features of applicant's invention, specifically including  " masking, by the timing controller, the second clock signal to maintain the second clock signal at a second voltage level that is different from the first voltage level between the third time point and a fourth time point", as set forth in claim 19.
Claim 20 is allowed by virtue of its dependency on allowed claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334.  The examiner can normally be reached on Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/KEBEDE T TESHOME/Examiner, Art Unit 2622   


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622